United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SACRAMENTO VETERANS
ADMINISTRATION MEDICAL CENTER,
Mather, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-741
Issued: December 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2012 appellant filed a timely appeal of the December 12, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
On appeal, appellant contends that she was set up and used as a pawn in a power struggle
between two services. She was not given an opportunity to defend herself because her service
chief, Liz Bloom, failed to conduct an investigation.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 14, 2011 appellant, then a 45-year-old supervisory program support
assistant, filed a traumatic injury claim alleging that on August 17, 2011 she developed a severe
headache, mental confusion, dizziness and inability to walk after being notified by e-mail that
she was not selected for a nonsupervisory position. She further alleged that after working one
year under a very stressful condition she felt trapped and had a mental breakdown. Appellant
stopped work on the date of injury.
By letter dated September 21, 2011, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the factual and medical evidence she needed
to submit to establish her claim. Also, OWCP requested that the employing establishment
submit medical evidence in response to appellant’s claim.
In a September 30, 2011 letter, appellant stated that she did not file a grievance because
she was a supervisor. She described her work duties which primarily included providing staff to
administratively support several outpatient clinics under her supervision. Appellant was in the
midst of performing these work duties when she received a very troubling and disturbing e-mail
regarding a new position in her service area.
In medical reports dated August 30 through October 20, 2011, Dr. Connie L. Kimble, an
attending Board-certified internist, obtained a history that appellant had been overwhelmed and
felt hopeless since the denial of her transfer application. She shared an anonymous extremely
disparaging letter addressing problems employees had with her. Dr. Kimble advised appellant to
seek legal counsel as the letter appeared to be slanderous. She noted that appellant was removed
from her supervisory position, but was transferred to a specialty clinic that operated under the
same management. Appellant was essentially stripped of her previous responsibilities. She was
no longer a part of departmental meetings. Appellant received good reviews, but it was only the
hope of transferring that kept her going. She did not know how she would survive in the same
environment. Appellant had a panic attack when she received an e-mail denying her request for
a transfer. She had another attack while getting ready for work. Dr. Kimble advised that
appellant had anxiety state not otherwise specified and depressive disorder not elsewhere
classified resulting in her temporary total disability for work commencing August 17, 2011. She
opined that her condition was work related. Dr. Kimble observed appellant become
progressively depressed after she received the letter. She had become essentially nonfunctional
and at times catatonic.
In an August 17, 2010 emergency room discharge report, Dr. Gary A. Roberts, Boardcertified in emergency medicine, noted that appellant was treated for dizziness.
Appellant submitted a document with her name captioned from an unknown author. The
document contained several unsigned narrative statements, presumably from coworkers,
describing her unprofessional behavior towards her staff commencing July 2, 2010 which
rendered her an ineffective supervisor.
By letter dated November 2, 2011, OWCP requested that appellant submit additional
factual evidence explaining her nonselection for a nonsupervisory position, identifying the author

2

of the captioned document and describing specific work activities that caused her stress and the
contents of the e-mail mentioned in her prior statement.
In a November 10, 2011 letter, appellant contended that she was the only certified
candidate who applied for a nonsupervisory position for which she was not selected. She hoped
that the position would allow her to get away from the false, unjust and negative cloud that
followed her. Appellant attributed her extreme stress to not being either notified about meetings
or invited to them. Her supervisor, an assistant chief and chief of service allowed her staff and
staff from other services to by-pass her about concerns that should have been redirected to her as
the first-line supervisor. Such actions made appellant’s job extremely difficult. She often
indirectly or by happenstance and rumor mill obtained information related to the meetings after
the fact. Because appellant was in disbelief about employees’ complaints about her, Assistant
Chief John Miller gave her a partial copy of their complaints which was produced by Dr. Eule,
chief of the primary care clinic. She contended that Chief Miller wanted her and another
supervisor to switch positions so that she could leave the primary care clinic. Appellant
contended that the primary care clinic was in the midst of reorganization and Dr. Eule used her
as a political and expendable pawn to gain an upper hand over Chief Bloom. He wanted to
handpick the new administration supervisor. Appellant contended that, although Dr. Eule got rid
of her, he did not get the person he wanted. Marlene Lewis, a human resource employee
relations specialist, reviewed the partial document given to appellant and disapproved of it. She
advised her to leave the primary care clinic. Appellant stated that moving out of the clinic did
not help her because the slanderous document was circulated throughout work.
In a November 10, 2011 letter, Robert E. Smith, a church deacon, stated that he had
known appellant for 11 years and was in awe of her Christian attitude and willingness to help
those in need. He noted that approximately eight months ago she appeared to be shutting down
and withdrawn. Appellant did not answer his telephone calls and she missed meetings. During a
September 30, 2011 meeting, Deacon Smith noticed that her appearance had changed as she was
not impeccably dressed as usual. Also, appellant was constantly in tears. Deacon Smith stated
that attempts to reach out to her were to no avail. He contended that the treatment appellant
received from coworkers affected her condition.
In a November 14, 2011 letter, Wayne Sheppard, a church member, stated that he had
known appellant for approximately 12 years. Appellant always performed exceptional work in
the church and her community. She was always upbeat, high spirited and attentive to her roles
and responsibilities. Appellant also used kind words and was overtly friendly and courteous
towards others. Approximately 12 months ago, Mr. Sheppard noticed an overall change in
appellant’s demeanor. Appellant had a melancholy deposition. Initially, she was reluctant to
discuss her situation with Mr. Sheppard. Eventually, appellant told him that she was having
issues and challenges at work that caused her to feel depressed and oppressed. She cried stating
that her work situation had worsened. Appellant’s depressive and oppressive state worsened as
she was no longer sociable, cheerful or upbeat. Mr. Sheppard stated that appellant stopped
coming to church. His wife, who was a registered nurse, informed him that appellant was in a
deep depression and perhaps on the verge of a nervous breakdown. Appellant stated that in a
meeting that she was under attack and scrutiny by her employer and coworkers for committing
unfair labor practices.

3

In a November 16, 2011 letter, Loreen Gunn, an employee, related that when appellant
was removed from her work area in August 2010, she felt that she was not given a chance to
defend the allegations against her. Her demeanor changed as she became untrusting of everyone
in their department. Ms. Gunn stated that appellant’s demeanor was further exasperated by not
being selected for a nonsupervisory position in 2011.
In an August 15, 2011 letter, the employing establishment advised appellant that the
program specialist position she had applied for was given to another candidate.
Performance appraisals dated October 30, 2008 and October 27, 2010 indicated that
appellant received an excellent rating. An October 11, 2011 performance appraisal indicated that
she was rated as fully successful.
In a December 12, 2011 decision, OWCP denied appellant’s claim on the grounds that
she failed to establish any compensable employment factors.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.2 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

See Donna Faye Cardwell, 41 ECAB 730 (1990).

4

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

4

assigned work duties of the employee and are not covered under FECA6 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.10
ANALYSIS
Appellant alleged that she sustained an emotional condition due to several incidents at the
employing establishment. Primarily, she alleged instances of harassment and unfair treatment by
her supervisor, Chief Bloom, Assistant Chief Miller, Dr. Eule and her coworkers. OWCP denied
appellant’s emotional condition claim on the grounds that she did not establish any compensable
employment factors. The Board must, therefore, initially review whether these alleged incidents
and conditions of employment are covered employment factors under the terms of FECA.
Appellant contended that her supervisor, Chief Bloom, and Assistant Chief Miller created
a stressful work environment by failing to notify and include her in meetings. She stated that
they also allowed her staff and staff from other services to by-pass her about concerns that she
should have handled as a first-line supervisor. Appellant alleged that her coworkers wrote
slanderous statements about her supervisory actions. To the extent that disputes and incidents
alleged as constituting harassment by supervisors and coworkers are established as occurring and
arising from her performance of her regular duties, these could constitute a compensable
employment factor.11 However, for harassment and discrimination to give rise to a compensable
disability under FECA, there must be evidence that harassment or discrimination did in fact
6

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

See William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

Dennis J. Balogh, 52 ECAB 232 (2001).

10

Id.

11

Charles D. Edwards, 55 ECAB 258 (2004).

5

occur. Mere perceptions of harassment or discrimination are not compensable under FECA.12
To establish entitlement to benefits, a claimant must establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.13 Appellant has not
submitted sufficient probative factual evidence to support her allegations of harassment. She
stated that she did not file a grievance against management for its actions. The statements from
Deacon Smith and Mr. Sheppard attributed the change in appellant’s physical appearance and
emotional condition to being attacked and scrutinized by her employer and coworkers regarding
unfair labor practices. However, the Board finds that these statements are general in nature and
do not describe any specific incidents of harassment by the employing establishment or
appellant’s coworkers. Appellant submitted statements from coworkers, which she deemed
slanderous regarding her supervisory actions. However, the Board notes that these statements
are not signed. The Board finds that this unsigned evidence is of diminished probative value as it
lacks proper identification.14 Based on the statements from Deacon Smith, Mr. Sheppard and
appellant’s coworkers, the Board finds that appellant has not established a factual basis for her
allegation that she was harassed. Therefore, she has failed to establish a compensable factor of
employment in this regard.
Appellant attributed her emotional condition to not being selected for the nonsupervisory
program specialist position and being transferred to another clinic. She contended that she was
transferred out of the primary care clinic because Dr. Eule used her as a political pawn to gain an
upper hand over Chief Bloom. The granting or denial of a request for a transfer15 and the
assignment of work16 are administrative functions that are not a compensable factor of
employment under FECA, absent error or abuse, as they do not involve her ability to perform her
regular or specially assigned work duties but rather constitute her desire to work in a different
position. Appellant did not submit sufficient evidence to establish that her employer acted
abusively or in error with regard to her position. Ms. Gunn stated that appellant’s demeanor
changed after she was removed from her work area in August 2010 without an opportunity to
defend the allegations against her and was not selected for the nonsupervisory position.
However, her statement does not establish error or abuse on the part of the employing
establishment in transferring appellant out of the primary care clinic and in not selecting her for
the position. The Board finds, therefore, that appellant has not established a compensable factor
of employment with respect to her transfer and nonselection.
Since appellant has not established a compensable work factor, the Board will not address
the medical evidence.17
12

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
13

See Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).

14

See Eugene J. Anderson, 40 ECAB 452 (1989).

15

See also Peter D. Butt, Jr., 56 ECAB 117 (2004); see Richard J. Dube, 42 ECAB 916, 920 (1991).

16

James W. Griffin, 45 ECAB 774 (1994).

17

Karen K. Levene, 54 ECAB 671 (2003).

6

On appeal, appellant contended that she was set up and used as a pawn in a power
struggle between two services. She was not given an opportunity to defend herself because
Chief Bloom failed to conduct an investigation. For reasons noted, the Board finds that appellant
did not establish a compensable factor of her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish she sustained an emotional
condition in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

